Case 1:20-cv-00170-LMB-JFA Document 100 Filed 05/28/21 Page 1 of 1 PagelD# 528

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

MUNA AL-SUYID, et al., )
Plaintiffs, 5

v. 5 1:20-cv-170 (LMB/JFA)
KHALIFA HIFTER, et al.,
Defendants.

ORDER

On May 19, 2021, plaintiffs’ counsel was ordered not to seek court action by filing a
letter. This Court expects lawyers to file motions whenever court action is sought, and that
expectation is expressed in Local Civil Rule 7. Despite that clear direction, plaintiffs’ counsel
have filed a letter, rather than a motion, in which they essentially seek leave to withdraw a
previously filed Motion to Strike Affirmative Defenses. This is the last time the Court will
address any request for relief presented in this improper format.

Because plaintiffs have already filed a new motion to strike, it is obvious that the original
motion to strike is moot. Accordingly, it is hereby

ORDERED that plaintiffs’ first Motion to Strike Affirmative Defenses [Dkt. No. 71] be
and is DENIED AS MOOT.

The Clerk is directed to forward copies of this Order to counsel of record.

Uy
Entered this 28 day of May, 2021.

Alexandria, Virginia
Is Poe

Leonie M. Brinkeina
United States District Judge
